COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00212-CV


IN RE BOBBY DEON DAVIS AND                                              RELATORS
YORK LANDSCAPING, LLC


                                     ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 153-250823-11

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: July 17, 2014




      1
       See Tex. R. App. P. 47.4, 52.8(d).